Case 0:20-cr-60054-RKA Document 1 Entered on FLSD Docket 02/21/2020 Page   1 of YH
                                                                     FILED by   6                             D.C.


                                                                                           Feb 20, 2020
                                                                                            AN GELA E. NOBLE
                              UNITED STATES DISTRICT COURT                                 CLERK U.S. DIST. CT.
                              SOUTHERN DISTRICT OF FLORIDA                                 S. D. OF FLA. - MIAMI

                            20-60054-CR-AL TMAN/HUNT
                              CASE NO.
                                       -8 U.S.C.
                                          - --§ 1324(a)(l)(A)(iv)
                                                 - - -- - -
                                           8 U.S.C. § 1326(a) and (b)(2)
                                          18 U.S.C. § 982(a)(6)


 UNITED STATES OF AMERICA

 vs.

 MICHAEL FITZGERALD MCGREGOR,


 _________________/
         Defendant.


                                           INDICTMENT

        The Grand Jury charges that:

                                       COUNTS 1-10
                  Encouraging and Inducing Aliens to Enter the United States
                                (8 U.S.C. § 1324(a)(l)(A)(iv))

        On or about January 25, 2020, within the Special Maritime and Territorial Jurisdiction of

 the United States, and elsewhere, with Broward County, in the Southern District of Florida, being

 the district to which the offender was first brought, the defendant,

                            MICHAEL FITZGERALD MCGREGOR,

 did knowingly encourage and induce an alien, as set forth in Counts l througb 10 below, to come

to, enter, and reside in the United States, knowing and in reckless disregard of the fact that such

coming to, entry, and residence is and will be in violation of law:

                      Count                             Alien
                        1                              P.M.C.
                        2                                S.L.



                                                                                                                     .




                                                                                                                     I
Case 0:20-cr-60054-RKA Document 1 Entered on FLSD Docket 02/21/2020 Page 2 of 6




                      Count                             Alien
                         3                               Y.X.
                         4                             Q.M.C.
                         5                              H.W.
                         6                               s.w.
                         7                               H.W.
                         8                               J.W.
                         9                               C.Y.
                        10                               Y.W.


        In violation of Title 8, United States Code, Section 1324(a)(l)(A)(iv) and (v)(II), and Title

 18, United States Code, Section 2.

                                             COUNT 11
                                 Illegal Entry of a Removed Alien
                                   (8 U.S.C. § 1326(a) and (b)(2))

        On or about January 25, 2020, within the Special Maritime and Territorial Jurisdiction of

 the United States, and elsewhere, with Broward County, in the Southern District of Florida, being

 the district to which the offender was first brought, the defendant,

                             MICHAEL FITZGERALD MCGREGOR,

 an alien, having previously been removed and deported from the United States on or about August

 16, 2018, did enter and attempt to enter the United States, knowingly and unlawfully, without the

 Attorney General of the United States or his successor, the Secretary of Homeland Security (Title

 6, United States Code, Sections 202(3), 202(4), and 557), having expressly consented to such

 alien's reapplying for admission to the United States, in violation of Title 8, United States Code,

 Section 1326(a) and (b)(2).




                                                  2
Case 0:20-cr-60054-RKA Document 1 Entered on FLSD Docket 02/21/2020 Page 3 of 6




                                 FORFEITURE ALLEGATIONS

         1.     The allegations of this Indictment are hereby re-alleged and by this reference fully

 incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

 property in which the defendant, MICHAEL FITZGERALD MCGREGOR, may have an

 interest.

         2.     Upon conviction of a violation of Title 8, United States Code, Section 1324, as

alleged in this Indictment, the defendant shall forfeit to the United States, pursuant to Title 18,

 United States Code, Section 982(a)(6):

                (a)     any conveyance, including any vessel, vehicle, or aircraft, used in the

         commission of such offense;

                (b)     any property, real or personal, that constitutes, or is derived from, or is

         traceable to any proceeds obtained, directly or indirectly, from the commission of such

         offense; and

                (c)     any property, real or personal, that was used to facilitate, or intended to be

         used to facilitate, the commission of such offense,.

         3.     The property subject to forfeiture includes, but is not limited to, one (1) 22' Pro-

Line vessel bearing registration numbers FL9920NW, to include all equipment, inventory and

personal effects, seized along with the vessel on or about January 25, 2020.                             I
                           (Remainder of Page Intentionally Left Blank)




                                                  3
Case 0:20-cr-60054-RKA Document 1 Entered on FLSD Docket 02/21/2020 Page 4 of 6




        All pursuant to Title 18, United States Code, Section 982(a)(6) and the procedures set forth

 at Title 21, United States Code, Section 853, as incorporated by Title 18, United States Code,

 Section 982(b)(l).

                                                     A TRUE BIY.,/


                                                     FOREPERefON




 BRIAN G. SATTLER
 SPECIAL ASSIST ANT UNITED STA TES ATTORNEY




                                                 4
  Case 0:20-cr-60054-RKA Document 1 Entered on FLSD Docket 02/21/2020 Page 5 of 6

                                                UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                         CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                 CERTIFICATE OF TRIAL ATTORNEY*
MICHAEL FITZGERALD MCGREGOR,

                                                                 Superseding Case Information:
                 Defendant.

Court Division: (Select One)                                     New defendant(s)           Yes         No
       Miami                 Key West                            Number of new defendants
 1     FTL                   WPB           FTP                   Total number of counts

         1.           I have carefully considered the allegations of the indictment, the number of defendants, the number of
                      probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.            I am aware that the information supplied on this statement will be relied upon by the Judges of this
                      Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                      Act, Title 28 U.S.C. Section 3161.
        3.            Interpreter:    (Yes or No)      _N_o_ _
                      List language and/or dialect
        4.            This case will take 2-3 days for the parties to try.
        5.            Please check appropriate category and type of offense listed below:

                      (Check only one)                                  (Check only one)


                                                  ✓
        I             0 to 5 days                                       Petty
        II            6 to 10 days                                      Minor
        III           11 to 20 days                                     Misdem.
        IV            21 to 60 days                                     Felony              ✓


        V             61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)                           --------------
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
            ls this a potential death penalty case? (Yes or No)

            7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                       prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?            Yes             No 1

            8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                       prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No 1




                                                                         BRIAN G. SATTLER
                                                                         Special Assistant United States Attorney
                                                                         Florida Bar 0124238
 *Penalty Sheet(s) attached                                                                                         REV 8/13/2018
Case 0:20-cr-60054-RKA Document 1 Entered on FLSD Docket 02/21/2020 Page 6 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                         PENALTY SHEET


  Defendant's Name: MICHAEL FITZGERALD MCGREGOR

  Case No:
             --------------------------------
  Count(s)#: 1-10

   Encouraging and Inducing an Alien to Enter the United States

  Title 8, United States Code, Section 1324(a)(l)(A)(iv)

  *Max.Penalty: 5 Years' Imprisonment


  Count(s)#: ~1~1_ __

   Re-entry of a Removed Alien

  Title 8, United States Code, Section 1326(a) and (b)(2)

  *Max.Penalty: 20 Years' Imprisonment




   *Refers only to possible term of incarceration, does not include possible fines, restitution,
             special assessments, parole terms, or forfeitures that may be applicable.
